822 So. 2d 502 (2002)
Anthony J. FERAYORNI, etc., Petitioner,
v.
HYUNDAI MOTOR COMPANY, et al., Respondents.
No. SC01-2528.
Supreme Court of Florida.
May 23, 2002.
Rehearing Denied July 15, 2002.
Thomas D. Lardin, Fort Lauderdale, FL, for Petitioner.
Francis M. McDonald, Jr., Orlando, FL, and Wendy F. Lumish, Miami, FL, of Carlton Fields, P.A.; and Leslie G. Landau of McCutchen, Doyle, Brown & Enersen, LLP, San Francisco, CA, for Respondents.
PER CURIAM.
We have for review the decision in Hyundai Motor Co. v. Ferayorni, 795 So. 2d 126 (Fla. 4th DCA 2001), which certified conflict with the Third District Court of Appeal's decision in Nash v. General Motors Corp., 734 So. 2d 437 (Fla. 3d DCA 1999). Subsequently, we approved, in part, the Third District's decision in Nash. See D'Amario v. Ford Motor Co., 806 So. 2d 424, 442 (Fla.2001). On March 19, 2002, we entered an order directing the parties to show cause why the case should not be remanded for reconsideration in light of our decision in D'Amario.
Upon review of the responses to the March 19, 2002, order, the Court has determined that it should accept jurisdiction in this case and remand the case to the district court for reconsideration in light of our opinion in D'Amario. Accordingly, review is granted, the Fourth District's decision in this case is quashed, and this matter is remanded for reconsideration in accordance with our decision in D'Amario.
It is so ordered.
SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS, and QUINCE, JJ., concur. WELLS, C.J., dissents.